Citation Nr: 0808202	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  03-24 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a neck condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The veteran had active service from February 1959 to February 
1969, and again from May 1969 until May 1979, including 
service in the Republic of Vietnam.  His decorations include 
the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, after determining that new and 
material evidence had been received to reopen the claim, 
denied service connection for a neck condition.  The veteran 
perfected a timely appeal of this determination to the Board.  

In November 2005, the veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Acting Veteran's Law Judge.  A transcript of the hearing has 
been associated with the veteran's claims file.

The case was remanded for further development in March 2006.


FINDING OF FACT

The neck condition was not manifest during service and is not 
attributable to service.


CONCLUSION OF LAW

A neck condition was not incurred or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Under 38 U.S.C.A. § 5103(a) (West 2002), VA must notify the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b) (2007), VA must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim.

The VCAA notice should be provided to a claimant before the 
Agency of Original Jurisdiction (AOJ) renders the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  If such notice is sent after the 
initial decision, then it should be sent before a 
readjudication of the claim.  A Supplemental Statement of the 
Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).

In the present case, the veteran was issued an April 2003 
letter that essentially met the requirements set forth in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, 
further another VCAA letter was issued in April 2006.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Here, such 
notification was provided in an April 2006 letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran has been afforded 
comprehensive VA examinations in conjunction with this 
appeal, addressing the disorder at issue.

In summary, all relevant facts have been properly developed 
with regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Service Connection for a Neck Condition

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). 
 
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 
 
Also, certain chronic diseases including organic neurological 
disorders may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. §§ 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Here, the veteran alleges that he injured his neck when he 
fell from an attic ceiling during service, as indicated from 
his November 2005 hearing transcript.
 
The service medical records show no finding, treatment, 
complaints of, or diagnosis of any neck condition or neck 
pain.  Further, the veteran was examined near his separation 
date in March 1979.  The examination revealed "normal" 
head, face, neck, and scalp.  Moreover, the March 1979 report 
of medical history reflects that the veteran noted that he 
was "in fair health" and has a "fractured back."  There 
was no mention of an injury sustained to the neck.  In May 
1979, the veteran signed a statement stating that "there has 
been no change in [his] medical condition."

VA medical records demonstrate that the veteran currently has 
cervical spondylosis and degenerative disc disease with 
myofascial pain.  VA treatment records note the veteran's 
history of an injury to his lumbar spine during service.

In November 2002, the veteran submitted treatment reports 
from Arlington Orthopedic Associates, P.A. for neck and low 
back pain.  He told the private physician that shortly after 
he was discharged he saw an orthopedic surgeon for neck pain; 
and, that the neck pain had been continuous since he injured 
his back in service.  The MRI showed mild degenerative 
changes and diffuse disc bulge causing mild bilateral neural 
foraminal stenosis.  The physician's impression was that of 
chronic neck pain, chronic low back pain, and a remote 
history of L1 and probably L2 compression fracture of the 
lumbar spine.  The physician opined:

The question that arises, [the veteran] thought 
that possibly his neck problem could have come from 
the fall that occurred in 1978.  With the history 
that [the veteran] has given me that he has had 
problems with the neck since then and the fact that 
he fell landing hard enough to cause axial loading 
that resulted in a compression fracture, then I 
think very well the neck pain could possibly be 
attributed to this injury.  This of course is based 
entirely on the mechanism of injury and the history 
I received from the patient.

The veteran underwent a VA examination in May 2007.  The 
veteran complained of chronic mechanical neck pain.  The 
veteran told the examiner that he had intermittent chronic 
neck pain since November 1979 upon separating from armed 
services and that he contributed the neck pain to his lumbar 
spine injury that occurred in service.  The examination 
revealed normal spine curvature.  Neurological examination 
revealed intact sensation, 5/5 motor strength, and 
physiological and symmetric reflexes.  The range of motion 
was as follows:  flexion was 0 to 45 degrees; extension was 0 
to 30 degrees, right lateral flexion was 0 to 30 degrees, 
left lateral flexion was 0 to 45 degrees, right rotation was 
0 to 30 degrees and left rotation was 0 to 80 degrees.  There 
was no apparent weakness, fatigability or loss of 
coordination.  The veteran complained of pain on the extremes 
of extension right lateral flexion and rotation.

The MRI revealed a C3/4 right paracentral disc bulge with 
spurring.  There was also minimal right neural foraminal 
narrowing.  There was minimal right sided disc bulge at the 
C4/5 and no bulge, stenosis, or neural foraminal encroachment 
at C2/3, C5/6, C6/7, and C7/T1.  The examiner rendered an 
impression of minimal degenerative changes at C3/4 and C4/5.

After review of the claims file, the examiner opined:

It is less than likely that the veteran's current 
cervical spine pain symptoms are related to the 
service connected fall incident he reports 
occurring in 1977.  It is more likely that the 
veteran's cervical spine condition is related to 
chronic degenerative changes as [a] result of 
aging, repetitive stresses incurred in the line of 
his civilian employment upon leaving military 
service and a genetic predisposition to 
osteoarthritic conditions.

The Board is aware of the 2002 private doctor's opinion; 
however, the doctor did not review the claims file, and 
rendered his opinion based on the veteran's statements.  The 
Board notes that a fully informed medical opinion is needed 
in order to clarify the etiology of any current condition.  
See Miller v. West, 11 Vet. App. 345, 348 (1998) (bare 
conclusions without a factual predicate in the record are not 
considered probative); see also Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (holding that Board must rely on 
independent medical evidence to support its findings and must 
not refute medical evidence in the record with its own 
unsubstantiated medical conclusions). 

Additionally, the 2007 VA examiner, who examined the veteran 
and his claims file in connection with the claim, indicated 
that it was not likely that the veteran's current cervical 
spine pain was related to his military service.  While, the 
2002 private physician indicated a possible link to service 
based on the veteran's statements, the Board notes that 
entitlement to service connection may not be based on 
speculation or remote possibility.  An opinion noting that 
that the veteran's condition may possibly be related to his 
service is insufficient to form a basis for a grant of 
service connection.  38 C.F.R. § 3.102; see, e.g., Morris v. 
West, 13 Vet. App. 94, 97 (1999) (diagnosis that veteran was 
"possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim); Winsett v. West, 11 Vet. App. 420, 424 (1998) 
(physician's opinion in cause of death case that list of 
conditions submitted by appellant might be related to 
exposure to Agent Orange found speculative when physician 
also indicated that "it is just as likely that they could 
have another cause"), aff'd 217 F.3d 854 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 1193 (2000).

By contrast, the VA examiner reviewed the entire claims file 
and provided a rationale for concluding that there was no 
causal relationship between the current cervical spine pain 
and service.  Given that this opinion was based on a more 
thorough review of the veteran's history in regard to this 
disorder, the Board finds it to have substantially greater 
probative value than the private opinion.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (the Board, however, may 
favor the opinion of one competent medical professional over 
that of another so long as an adequate statement of reasons 
and bases is provided).

Based on the record before the Board, treatment for neck pain 
appears to have began many years following separation from 
service, which is indicative of no continuity of neck 
condition symptomatology since service, which is supported by 
the complete absence of treatment for this condition either 
in service or soon thereafter and the unfavorable May 2007 
opinion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 
(Fed. Cir. 2006) (holding the Board is obligated to, and 
fully justified in, determining whether lay testimony is 
credible in and of itself, and that the Board may weigh the 
absence of contemporary medical evidence against lay 
statements); Maxson v. Gober, 230 F.3d 1330, 1331 (Fed. Cir. 
2000).  

While the veteran is competent to provide a report of 
continuity of his neck symptoms since service, his assertion 
of a chronic disability dating back to service is not 
consistent with the evidence of record, notably his in-
service examination reports and the May 2007 VA examination.  
See Buchanan v. Nicholson, 451 F.3d at 1336-7; see also 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of 
a prolonged period without medical complaint after service 
can be considered along with other factors in the analysis of 
a service connection claim).  Moreover, the veteran has not 
been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation. Accordingly, his lay opinion 
for those purposes does not constitute competent medical 
evidence and lacks probative value.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a veteran is competent to report that 
on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a neck condition, 
and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for a neck condition is 
denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


